Citation Nr: 1044859	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation prior to October 20, 
2009, based on the need for regular aid and attendance of another 
person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active military service from October 1943 to 
February 1946.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from a March 2010 
Order of the United States Court of Appeals for Veterans Claims 
(Court).  In that Order, the Court granted a March 2010 Joint 
Motion of the Veteran and the General Counsel of VA (the 
Parties), for remand of an appeal to the Court of a March 2009 
Board decision.  Thereby, the Court vacated the March 2009 Board 
decision that denied entitlement to special monthly compensation 
(SMC) based on the need for regular aid and attendance of another 
person, or on account of being housebound; and the Court remanded 
the case to the Board for compliance with instructions in the 
Joint Motion.
 
Prior to that Court Order, this matter originally came before the 
Board on appeal from an October 2006 rating decision issued by 
the VA Tiger Team special processing unit in Cleveland, Ohio.  
The case subsequently came under the jurisdiction of the VA 
Regional Office (RO) in St. Petersburg, Florida.  

In a March 2009 decision, the Board in part denied entitlement to 
SMC based on the need for regular aid and attendance of another 
person or on account of being housebound.  As indicated above, 
the Veteran appealed that decision to the Court, which in March 
2010 vacated the March 2009 Board decision and remanded the 
matter to the Board for further actions consistent with the Joint 
Motion of the Parties.

Subsequent to the March 2010 Court remand, while the case was at 
the Board on remand, the RO took actions including the issuance 
of a June 2010 rating decision, in which the RO granted SMC based 
on aid and attendance, effective from October 20, 2009.  

Therefore, a claim for SMC based on the need for regular aid and 
attendance of another person, or on account of being housebound, 
effective from October 20, 2009, is no longer before the Board as 
it was granted by the RO.  In this regard, though the June 2010 
rating decision granted SMC benefits based on the need for 
regular aid and attendance of another person, effective from 
October 20, 2009, the issue of SMC benefits based on being 
housebound is moot as it constitutes a lesser included benefit.  
See 38 U.S.C.A. §§ 1114(l), 1114(s) (2010).

The RO's June 2010 rating decision granted SMC and assigned an 
effective from October 20, 2009, on the basis of an application 
submitted on that date requesting SMC.  However, because the 
claim on appeal for SMC was still pending, and had been pending 
since the Veteran submitted his claim on appeal on April 24, 
2006, the grant of SMC effective from October 20, 2009 was not a 
full grant of the benefit sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Therefore, as the claim was pending 
prior to October 20, 2009, the issue properly on appeal is 
entitlement to SMC, based on the need for regular aid and 
attendance of another person, or on account of being housebound, 
prior to October 20, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran claims entitlement to SMC, based on 
the need for regular aid and attendance of another person, or on 
account of being housebound, prior to October 20, 2009.  

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of 
service-connected disability, the Veteran is permanently 
bedridden or is so helpless as to be in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.350(b) (2010).

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the Veteran has a single service-connected disability 
rated as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or (2) is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is met 
when the Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. 1114(s) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.350(i)(2) (2010).

In the March 2010 Joint Motion of the Parties granted by the 
Court in its March 2010 Order, the Parties agreed 

that remand was necessary because the Board failed to 
ensure compliance with VA's duty to assist pursuant to 
38 U.S.C. 
§ 5103A(d)(1)(2), by failing to ensure an adequate 
examination, and failed to base its decision on "all 
evidence and material of record" and provide a 
comprehensive "written statement of [its] findings 
and conclusions, and the reasons or bases for those 
findings and conclusions."  38 U.S.C. § 7104(a) and 
(d)(1) (2010).  

The Parties agreed that the November 2006 VA Aid and Attendance 
examination, on which the Board primarily relied in making its 
decision, was insufficient to decide the appellant's claim 
because the examination report did not reflect consideration of 
pertinent medical records, nor did it discuss the appellant's 
apparent limitations.  
 
The Parties also agreed that the November 2006 examiner did not 
address the regulatory criterion of whether the Veteran had an 
actual requirement of personal assistance from others to safely 
perform any task, including those enumerated by the Veteran.  The 
Parties noted that the examiner indicated that the appellant did 
not need "skilled services," which the Parties noted to be 
relevant only as to a higher level of Aid and Attendance, under 
38 C.F.R. § 3.352(b) (2010).  

The Parties also noted a marked difference in findings as to the 
Veteran's ability to walk distances, between the November 2006 VA 
Aid and Attendance examination report and a January 2007 VA 
examination report.  

The Parties agreed that the November 2006 VA examination report 
did not appear to accurately reflect the appellant's level of 
disability; and that although the 2007 VA examinations indicated 
a more severe level of disability than reflected in the 2006 
examination, neither examiner was requested to assess the 
appellant's need for assistance from others, which was noted as 
the primary basis for the claim.

Notably, the claims file contains reports of VA examinations in 
December 2009 and January 2010; and two VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for Regular 
Aid and Attendance, dated in August 2009 and September 2009, 
which were completed by physicians.  It appears that none of 
these medical records were available to the Board at the time of 
the March 2009 decision, or to the Parties at the time of the 
March 2010 Joint Motion and Court Remand.    

Based on the foregoing mandate of the Court, the RO should refer 
the claims files to the two examining physicians who examined and 
completed two respective copies of VA Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, dated in August 2009 and September 2009.  The RO 
should request that these physicians, or if neither is available, 
another appropriate specialist, to review the claims files for 
the purpose of obtaining findings and medical opinions addressing 
the Veteran's need for regular aid and attendance of another 
person, or his being housebound, prior to October 20, 2009, as 
the result of service-connected disability.  Those findings and 
medical opinions should take into consideration all medical 
records on file.  

The most recent rating decision of record (in June 2010) reflects 
that the service-connected disabilities for which service 
connection was in effect during the relevant period prior to 
October 20, 2009, are as follows: (1) status post 
thrombophlebitis, right leg associated with residuals of gunshot 
wound, right thigh Muscle Group XIII; (2) residuals of gunshot 
wound, right thigh, Muscle Group XIII; (3) residual of gunshot 
wound, right thigh, group XIV; (4) ankylosing spondylitis; (5) 
residuals of gunshot wound, right thigh, Muscle Group XV; (6) 
right knee prosthesis; (7) residual of gunshot wound, left 
buttock, moderate, group XVII; (8) degenerative joint disease of 
the right ankle; (9) 1.25 inch shortening of right leg; (10) 
atrial fibrillation associated with status post thrombophlebitis, 
right leg; and (11) osteomyelitis, right thigh.

Other issues raised by the Parties' Joint Motion regarding the 
Board's March 2009 decision shall be addressed by the Board if 
and when the case returns to the Board for further adjudication 
after actions taken on remand by the RO in connection with the 
order below.
 
Accordingly, the case is REMANDED for the following action:

1.  Arrange for a review of the claims file 
by the two medical doctors who examined and 
completed two respective copies of VA Form 
21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance, dated in August 2009 and 
September 2009.  If those examiners are 
unavailable, arrange for review of the claims 
files by another appropriate specialist VA 
medical doctor.  The claims files and a copy 
of this Remand should be provided to the 
examining medical doctors.

The examiners should review the claims files 
for the purpose of determining if the Veteran 
had a permanent need for regular aid and 
attendance of another person, or on account 
of being housebound prior to October 20, 2009 
due to his service-connected disabilities.

The examiner should determine the nature, 
extent, severity, and manifestations of the 
Veteran's service-connected disabilities 
prior to October 20, 2009, as reflected in 
the claims file medical records. 

The examiners should take note that the 
relevant service-connected disabilities for 
which service connection was in effect during 
the relevant period prior to October 20, 
2009, are as follows: (1) status post 
thrombophlebitis, right leg associated with 
residuals of gunshot wound, right thigh 
Muscle Group XIII; (2) residuals of gunshot 
wound, right thigh, Muscle Group XIII; (3) 
residual of gunshot wound, right thigh, group 
XIV; (4) ankylosing spondylitis; (5) 
residuals of gunshot wound, right thigh, 
Muscle Group XV; (6) right knee prosthesis; 
(7) residual of gunshot wound, left buttock, 
moderate, group XVII; (8) degenerative joint 
disease of the right ankle; (9) 1.25 inch 
shortening of right leg; (10) atrial 
fibrillation associated with status post 
thrombophlebitis, right leg; and (11) 
osteomyelitis, right thigh.
 
The examiner is requested to render an 
opinion as to whether, prior to October 20, 
2009, the Veteran's service-connected 
disabilities result in physical or mental 
impairment that render him so helpless as to 
require the regular aid and attendance of 
another person or render him permanently 
housebound by reason of service-connected 
disabilities. 

For the period prior to October 20, 2009, the 
examiner is requested to consider and comment 
on each existing service-connected disability 
and its impact on the Veteran's ability to 
perform acts of daily living, including each 
of the following: frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances, requiring aid; keeping himself 
ordinarily clean and presentable; feeding, 
dressing and undressing himself; attending to 
his needs of nature; and physical or mental 
incapacity, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his daily 
environment. 

For the period prior to October 20, 2009, the 
examiner's opinions should include addressing 
the following questions:  (A)  Was the 
Veteran "bedridden" such that he has to 
remain in bed due to one or more service-
connected disabilities?  (B)  Did the Veteran 
require the regular aid and attendance of 
another due to his service-connected 
disabilities?  (C) Was the Veteran so 
helpless as to need regular (not constant) 
aid and attendance.

If the examiner is unable to provide the 
requested opinions, the examination report 
should so state.

2.	After the above has been completed, the RO 
must readjudicate the issue of entitlement to 
special monthly compensation prior to October 
20, 2009, based on the need for regular aid 
and attendance of another person, or on 
account of being housebound, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his attorney must be provided 
a Supplemental Statement of the Case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


